UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6372


CATHERINE D. RANDOLPH,

                Plaintiff - Appellant,

          v.

CLIFTON T. PERKINS HOSPITAL CENTER,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:10-cv-00284-JFM)


Submitted:   August 11, 2010             Decided:   September 14, 2010


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catherine D. Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Catherine       D.    Randolph      appeals       the    district     court’s

orders dismissing her civil complaint without prejudice.                               We

have     reviewed    the     record     and      find     no        reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       Randolph       v.    Clifton       T.    Perkins       Hosp.      Ctr.,   No.

1:10-cv-00284-JFM (D. Md. Feb. 19, 2010).                        We deny Randolph’s

emergency       petition    for    review,      as     well    as    her    motions    for

appointment of counsel, stay pending appeal, and an expedited

decision.       We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented      in   the    materials

before    the    court     and    argument      would    not     aid     the   decisional

process.

                                                                                 AFFIRMED




                                            2